Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 9, 2018 by and among Biohaven Pharmaceutical Holding Company Ltd., a
British Virgin Islands business company (the “Company”), and the “Investors”
named in that certain Securities Purchase Agreement, dated as of the date
hereof, by and among the Company and the Investors (the “Purchase Agreement”).
Capitalized terms used herein have the respective meanings ascribed thereto in
the Purchase Agreement unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.             Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Registrable Securities,
whether by merger, charter amendment or otherwise; provided, that, a security
shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction by the Investors pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1) (or
any successor thereto) promulgated under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

 

--------------------------------------------------------------------------------


 

2.             Registration.

 

(a)           Registration Statements.

 

(i)            Promptly following the Closing Date but no later than thirty (30)
days after the Closing Date (the “Filing Deadline”), the Company shall prepare
and file with the Securities and Exchange Commission (the “SEC”) one
Registration Statement covering the resale of all of the Registrable Securities.
Subject to any SEC comments, such Registration Statement shall include the plan
of distribution attached hereto as Exhibit A; provided, however, that no
Investor shall be named as an “underwriter” in such Registration Statement
without the Investor’s prior written consent. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional Common Shares resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. Such Registration
Statement shall not include any Common Shares or other securities for the
account of any other holder without the prior written consent of the Required
Investors. Such Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Investors prior to its filing or
other submission. If a Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, then
for each 30-day period (or pro rata portion thereof)for which no Registration
Statement is filed with respect to the Registrable Securities, the Company shall
pay to each Investor an amount in cash, as liquidated damages and not as a
penalty (“Liquidated Damages”), equal to one percent (1%) of the aggregate
Subscription Amount paid by such Investor pursuant to the Purchase Agreement.
Such payments shall not constitute the Investors’ exclusive monetary remedy for
such events, and the Investors shall be entitled to exercise any and all other
legal and equitable remedies to which the Investors may be entitled for such
events. Such payments shall be made to each Investor in cash no later than three
(3) Business Days after the end of each 30-day period (the “Payment Date”). If
the Company fails to pay any Liquidated Damages by any applicable Payment Date,
then the Company will pay interest thereon at a rate of one percent (1.0%) per
month (or such lesser maximum amount that is permitted to be paid by applicable
law) to the Investor, accruing daily from the date such Liquidated Damages are
due until such amounts, plus all such interest thereon, are paid in full.

 

(ii)           Promptly following the date (the “Qualification Date”) upon which
the Company becomes eligible to use a registration statement on Form S-3 to
register the Registrable Securities for resale, but in no event more than thirty
(30) days after the Qualification Date (the “Qualification Deadline”), the
Company shall file a registration statement on Form S-3 covering the Registrable
Securities (or a post-effective amendment on Form S-3 to a registration
statement on Form S-1) (a “Shelf Registration Statement”). If a Shelf
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Qualification Deadline, then for each 30-day period (or
pro rata portion thereof) for which no Shelf Registration Statement is filed
with respect to the Registrable Securities, the Company shall pay to each
Investor Liquidated Damages equal to one percent (1%) of the aggregate
Subscription Amount paid by such Investor pursuant to the Purchase Agreement.
Such payments shall not constitute the Investors’ exclusive monetary remedy for
such events, and the Investors shall be entitled to exercise any and all other
legal and equitable remedies to which the Investors may be entitled for such
events. Such payments shall be made to each Investor in cash no later than three

 

2

--------------------------------------------------------------------------------


 

(3) Business Days after the end of each 30-day period (the “Shelf Payment
Date”). If the Company fails to pay any Liquidated Damages by any applicable
Shelf Payment Date, then the Company will pay interest thereon at a rate of one
percent (1.0%) per month (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Investor, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full.

 

(b)           Expenses. The Company will pay all expenses associated with any
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws, listing
fees, fees and expenses of one counsel to the Investors and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions and fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 

(c)           Effectiveness.

 

(i)            The Company shall use commercially reasonable efforts to have the
Registration Statements declared effective as soon as practicable. The Company
shall notify the Investors simultaneously by facsimile or e-mail as promptly as
practicable, and in any event, within twenty-four (24) hours, after any
Registration Statement is declared effective and shall simultaneously provide
the Investors with copies of any related Prospectus to be used in connection
with the sale or other disposition of the securities covered thereby. If
(A)(x) a Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the earlier of (i) five (5) Business Days
after the SEC informs the Company that no review of such Registration Statement
will be made or that the SEC has no further comments on such Registration
Statement or (ii) the 60th day after the Closing Date (or the 120th day if the
SEC reviews such Registration Statement), or (y) a Shelf Registration Statement
is not declared effective by the SEC prior to the earlier of (i) five
(5) Business Days after the SEC informs the Company that no review of such Shelf
Registration Statement will be made or that the SEC has no further comments on
such Shelf Registration Statement or (ii) the 60th day after the Qualification
Deadline (or the 120th day if the SEC reviews such Shelf Registration
Statement), or (B) after a Registration Statement has been declared effective by
the SEC, sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update such Registration Statement), but excluding any Allowed Delay
(as defined below), or (C) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Investors who are not affiliates of the Company are unable to sell Registrable
Securities without restriction under Rule 144 (or any successor thereof), then
for each 30-day period (or pro rata portion thereof) following the date by which
such Registration Statement should have been effective or, in the case of the
foregoing clause (B) or (C), the date that sales cannot be made pursuant to such
Registration Statement of Rule 144, as applicable (such period in any of such
cases, the “Blackout Period”), the Company shall pay to each Investor Liquidated
Damages equal to one percent (1%) of the aggregate Subscription Amount paid by
such Investor pursuant to the Purchase Agreement. Such payments shall not
constitute the Investors’ exclusive monetary remedy for such events, and the
Investors shall be entitled to exercise any and all other legal and equitable
remedies to which the Investors may be entitled for such events. The amounts
payable

 

3

--------------------------------------------------------------------------------


 

as Liquidated Damages pursuant to this paragraph shall be paid monthly within
three (3) Business Days of the last day of each month following the commencement
of the Blackout Period until the termination of the Blackout Period (the
“Blackout Period Payment Date”). If the Company fails to pay any Liquidated
Damages by any applicable Blackout Period Payment Date, then the Company will
pay interest thereon at a rate of one percent (1.0%) per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Investor,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full.

 

(ii)           For not more than ten (10) consecutive days or for a total of not
more than twenty (20) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material non-public information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

(d)           Rule 415; Cutback. If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to select one legal counsel
designated by the holders of a majority of the Registrable Securities to review
and oversee any registration or matters pursuant to this Section 2(d), including
participation in any meetings or discussions with the SEC regarding the SEC’s
position and to comment on any written submission made to the SEC with respect
thereto. No such written submission with respect to this matter shall be made to
the SEC to which the Investors’ counsel reasonably objects. In the event that,
despite the Company’s commercially reasonable efforts and compliance with the
terms of this Section 2(d), the SEC refuses to alter its position, the Company
shall (i) remove from such Registration Statement such portion of the
Registrable Securities (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the SEC may require to assure the Company’s compliance with the
requirements of Rule 415 (collectively, the “SEC Restrictions”); provided,
however, that the Company shall not agree to name any Investor as an
“underwriter” in such Registration Statement without the prior written consent
of such Investor. Any cut-back

 

4

--------------------------------------------------------------------------------


 

imposed on the Investors pursuant to this Section 2(d) shall be allocated among
the Investors on a pro rata basis and shall be applied first to any of the
Registrable Securities of such Investor as such Investor shall designate, unless
the SEC Restrictions otherwise require or provide or the Investors otherwise
agree. No Liquidated Damages shall accrue as to any Cut Back Shares until such
date as the Company is able to effect the registration of such Cut Back Shares
in accordance with any SEC Restrictions applicable to such Cut Back Shares (such
date, the “Restriction Termination Date”). In furtherance of the foregoing, if
requested by the Company, each Investor shall provide the Company with notice of
its sale of substantially all of the Registrable Securities under such
Registration Statement such that the Company will be able to file one or more
additional Registration Statements covering the Cut Back Shares. From and after
the Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the Company’s obligations with respect
to the filing of a Registration Statement and its obligations to use
commercially reasonable efforts to have such Registration Statement declared
effective within the time periods set forth herein and the liquidated damages
provisions relating thereto) shall again be applicable to such Cut Back Shares;
provided, however, that (i) the Filing Deadline and/or the Qualification
Deadline, as applicable, for such Registration Statement including such Cut Back
Shares shall be ten (10) Business Days after such Restriction Termination Date,
and (ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares shall be the 60th day immediately after the
Restriction Termination Date (or the 120th day if the SEC reviews such
Registration Statement).

 

3.             Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:

 

(a)           use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without restriction pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act (the “Effectiveness Period”)
and advise the Investors promptly in writing when the Effectiveness Period has
expired;

 

(b)           prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

 

(c)           provide copies to and permit any counsel designated by the
Investors to review each Registration Statement and all amendments and
supplements thereto no fewer than three (3) days prior to their filing with the
SEC and not file any document to which such counsel reasonably objects;

 

(d)           furnish to each Investor whose Registrable Securities are included
in any Registration Statement (i) promptly after the same is prepared and filed
with the SEC, if

 

5

--------------------------------------------------------------------------------


 

requested by the Investor, one (1) copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor;

 

(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)            prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for the offer and sale under the securities or
blue sky laws of such jurisdictions requested by the Investors and do any and
all other commercially reasonable acts or things necessary or advisable to
enable the distribution in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (i) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 3(f), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)           promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the

 

6

--------------------------------------------------------------------------------


 

Investors are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder, and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and

 

(j)            with a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell Common Shares to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A)  the date that all Registrable Securities
cease to be Registrable Securities in accordance with the terms of this
Agreement or (B) such date as all of the Registrable Securities shall have been
resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act; and (iii) furnish to each
Investor upon request, as long as such Investor owns any Registrable Securities,
(A) a written statement by the Company that it has complied with the reporting
requirements of the 1934 Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

4.             Due Diligence Review; Information. The Company shall, upon
reasonable prior notice, make available, during normal business hours, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company) (collectively, the “Inspectors”), all
pertinent financial and other records, and all other corporate documents and
properties of the Company (collectively, the “Records”) as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Inspectors (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of such Registration Statement for the sole purpose of enabling
such Investor and its accountants and attorneys to conduct initial and ongoing
due diligence with respect to the Company and the accuracy of such Registration
Statement; provided, however, that each Inspector shall agree to hold in strict
confidence and shall not make any disclosure (except to such Investor) or use of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent

 

7

--------------------------------------------------------------------------------


 

jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other Transaction Document.

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

5.             Obligations of the Investors.

 

(a)           Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in such Registration Statement. An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in such Registration
Statement.

 

(b)           Each Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)           Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to
Section 3(h) hereof, such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities, until the Investor is advised by the Company that such
dispositions may again be made.

 

(d)           Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

 

6.             Indemnification.

 

(a)           Indemnification by the Company. The Company will indemnify and
hold harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may

 

8

--------------------------------------------------------------------------------


 

become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in any Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act or 1934 Act applicable to the
Company or its agents; (v) any violation of this Agreement; and relating to
action or inaction required of the Company in connection with such registration;
or (vi) any failure to register or qualify the Registrable Securities included
in any such Registration Statement in any state where the Company or its agents
has affirmatively undertaken or agreed in writing that the Company will
undertake such registration or qualification on an Investor’s behalf and will
reimburse such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus, (ii) the use
by an Investor of an outdated or defective Prospectus after the Company has
notified such Investor in writing that such Prospectus is outdated or defective
or (iii) an Investor’s failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required (and not exempted) to
the Persons asserting an untrue statement or omission or alleged untrue
statement or omission at or prior to the written confirmation of the sale of
Registrable Securities.

 

(b)           Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, shareholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in such Registration Statement giving rise
to such indemnification obligation.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Conduct of Indemnification Proceedings. Any
person entitled to indemnification hereunder shall (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed to pay such fees or expenses, (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

(d)                                 Contribution. If for any reason the
indemnification provided for in the preceding paragraphs (a) and (b) is
unavailable to an indemnified party or insufficient to hold it harmless, other
than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

7.                                      Miscellaneous.

 

(a)                                 Amendments and Waivers. This Agreement may
be amended only by a writing signed by the Company and the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion. The Company may take any

 

10

--------------------------------------------------------------------------------


 

action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors and such
amendment, action or omission is applicable to, or impacts, all Investors in the
same fashion.

 

(b)                                 Notices. All notices and other
communications provided for or permitted hereunder shall be made as set forth in
Section 9.4 of the Purchase Agreement, mutatis mutandis.

 

(c)                                  Assignments and Transfers by Investors. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Investors and their respective successors and assigns. An Investor may
transfer or assign, in whole or from time to time in part, to one or more
persons its rights hereunder in connection with the transfer of Registrable
Securities by such Investor to such person, provided that such Investor complies
with all laws applicable thereto, and the provisions of the Purchase Agreement,
and provides written notice of assignment to the Company promptly after such
assignment is effected, and such person agrees in writing to be bound by all of
the provisions contained herein.

 

(d)                                 Assignments and Transfers by the Company.
This Agreement may not be assigned by the Company (whether by operation of law
or otherwise) without the prior written consent of the Required Investors,
provided, however, that in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Shares are converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Registrable Securities” shall be deemed to include the
securities received by the Investors in connection with such transaction unless
such securities are otherwise freely tradable by the Investors after giving
effect to such transaction.

 

(e)                                  Benefits of the Agreement. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(f)                                   Counterparts; Faxes. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may also be executed via facsimile, which shall be deemed an original.

 

(g)                                  Titles and Subtitles. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(h)                                 Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be

 

11

--------------------------------------------------------------------------------


 

interpreted as if it were written so as to be enforceable to the maximum extent
permitted by applicable law, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties
hereby waive any provision of law which renders any provisions hereof prohibited
or unenforceable in any respect.

 

(i)                                     Further Assurances. The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

(j)                                    Entire Agreement. This Agreement,
together with the Purchase Agreement, constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the understanding of
the parties hereto in respect of the subject matter contained herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

(k)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby (each, a “Related Proceeding”). Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
To the extent that the Company has or hereafter may acquire any immunity (on the
grounds of sovereignty or otherwise) from the jurisdiction of any court or from
any legal process with respect to itself or its property, the Company
irrevocably waives, to the fullest extent permitted by law, such immunity in
respect of any such suit, action or proceeding. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

(l)                                     No Piggyback on Registrations;
Prohibition on Filing Other Registration Statements. Neither the Company nor any
of its security holders (other than the Investors in such capacity pursuant
hereto) may include securities of the Company in any Registration Statements
other than the Registrable Securities. The Company shall not (A) file any other
registration statements until a Registration Statement registering all of the
Registrable Securities is filed, or (B) have any other registration statements
declared effective by the SEC until a Registration Statement registering all of
the Registrable Securities has been declared effective by the SEC,

 

12

--------------------------------------------------------------------------------


 

provided, however, that this Section 7(l) shall not prohibit the Company from
filing (i) amendments to registration statements filed prior to the date of this
Agreement, (ii) a shelf registration statement on Form S-3 for a primary
offering by the Company, provided that the Company makes no offering of
securities pursuant to such shelf registration statement prior to the effective
date of the Registration Statement required hereunder that includes all of the
Registrable Securities and (iii) a registration statement on Form S-8.

 

(m)                             Agent. The Company hereby irrevocably appoints
Biohaven Pharmaceuticals, Inc., with offices at 234 Church Street, New Haven, CT
06510, as its agent for service of process in any Related Proceeding and agrees
that service of process in any such Related Proceeding may be made upon it at
the office of such agent. The Company waives, to the fullest extent permitted by
law, any other requirements of or objections to personal jurisdiction with
respect thereto. The Company represents and warrants that such agent has agreed
to act as the Company’s agent for service of process, and the Company agrees to
take any and all action, including the filing of any and all documents and
instruments, that may be necessary to continue such appointment in full force
and effect.

 

[remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:

BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.

 

 

 

By:

/s/ Vlad Coric

 

 

Name: Vlad Coric

 

 

Title: CEO

 

14

--------------------------------------------------------------------------------


 

INVESTOR:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------